IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
v. Criminal Action No. 3:13CR189-1
SHATIK UNIQUE JACKSON,
Petitioner.
MEMORANDUM OPINION

Shatik Unique Jackson, a federal inmate proceeding with counsel, filed this 28 U.S.C.

§ 2255 Motion to vacate, set aside, or correct his sentence (“§ 2255 Motion,” ECF No. 161),
arguing that Johnson v. United States, 135 S. Ct. 2551 (2015), renders his firearm conviction and
sentence invalid. The Government filed a Motion to Dismiss contending that the relevant statute
of limitations bars relief. (ECF No. 173.) As discussed below, Whjle the Government correctly
asserts that the § 2255 Motion is untimely, the Court also finds that Jackson’s Johnson claim
lacks merit.

I. Pertinent Factual and Procedural Histo§v_

On November 5, 2013, Jackson Was charged with: conspiracy to interfere with
commerce by threats and violence (Count One); interference with commerce by threats and
violence (“Hobbs Act robbery”) by robbing a McDonald’s in Chesterfield, Virginia (Count
Two); using, carrying, and brandishing a firearm in fdrtherance of a crime of violence, to wit, the
crime charged in Count Two (Count 'l`hree); the Hobbs Act robbery of a McDonald’s in
Dinwiddie County, Virginia (Count Four); and using, carrying, and brandishing a firearm in
furtherance of a crime of violence, to wit, the crime charged in Count Four (Count Five).

(Indictment 1-8, ECF No. l.)

tv

On August 26, 2014, pursuant to a plea agreement, Jackson pled guilty to Counts One
and Three and the Government agreed to dismiss the remaining counts. (ECF No. 119, at l, 7.)
On December 2, 2014, the Court sentenced Jackson to 240 months on Count One and 120
months on Count Three, running consecutively. (ECF No. 146, at 2.)

On June 22, 2016, Jackson filed his § 2255 Motion. (ECF No. l6l.) Thereafter, the
Government moved to dismiss, arguing that the § 2255 Motion is barred by the relevant statute

of limitations (ECF No. 173.)

II. Anal sis

A. Jackson’s § 2255 Motion is Untimely
Under 28 U.S.C. § 2255(f)(1), Jackson was required to file any 28 U.S.C. § 2255 motion

Within one year after his conviction became final. Accordingly, absent a belated commencement
of the limitation period, Jackson’s § 2255 Motion is untimely. Jackson contends that 28 U.S.C.
§ 2255(f)(3) entitles him to a belated commencement of the limitation period.

To benefit from the limitations period stated in § 2255(f)(3), Jackson “must show:
(l) that the Supreme Court recognized a new right; (2) that the right ‘has been . . . made
retroactively applicable to cases on collateral review’; and (3) that he filed his motion within one
year of the date on which the Supreme Court recognized the right.” Unitea' States v. Mathur, 685
F.3d 396, 398 (4th Cir. 2012).

Jackson asserts that the right recognized in Johnson affords him relief. In Johnson, the
Supreme Court held “that imposing an increased sentence under the residual clause of the Armed

Career Criminal Act [(“ACCA”)] violates the Constitution’s guarantee of due process.’71 135 S.

 

l The ACCA provides that

[i]n the case of a person who violates section 922(g) of this title and has
three previous convictions by any court referred to in section 922(g)(l) of

2

Ct. at 2563. The Johnson Court declared unconstitutionally vague the residual clause in the
ACCA’s definition of prior “violent felony,” 18 U.S.C. § 924(e)(2)(B)(ii), because the clause
encompassed “conduct that presents a serious potential risk of physical injury to another,” Which
had defied clear definition la’. at 2557-58 (citation omitted). Subsequently, in Welch v. Unz'ted
States, 136 S. Ct. 1257 (2016), the Supreme Court held that “Johnson announced a substantive
rule [of law] that has retroactive effect in cases on collateral review.” Id. at 1268.

Jackson asserts that Johnson renders his firearm conviction unlawful, and in doing so, he
argues that Johnson restarted the one-year limitation period pursuant to § 2255(t)(3).2 For a
petitioner to satisfy § 225 5(f)(3), the Supreme Court must establish the right in question. See
Dodd v. United States, 545 U.S. 353, 357 (2005). “[I]f` the existence of a right remains an open
question as a matter of Supreme Court precedent, then the Supreme Court has not ‘recognized’
that right.” Um`tea’ States v. Brown, 868 F.3d 297, 301 (4th Cir. 2017) (citation omitted).

Jackson Was convicted of using, carrying, and brandishing a firearm in furtherance of` a
crime of violence, to wit, Hobbs Act robbery, in violation of 18 U.S.C. § 924(c). Jackson’s
argument_that the residual clause of § 924 (c) is unconstitutionally vague_simply was not a

right announced in Johnson. Rather, the Supreme Court’s holding in Johnson addressed only the

 

this title for a violent felony or a serious drug offense, or both, committed
on occasions different from one another, such person shall be fined under
this title and imprisoned not less than fifteen years . . . .

18 U.S.C. § 924(e)(1). Under the residual clause, the term violent felony had been “defined to
include any felony that ‘involves conduct that presents a serious potential risk of physical injury
to another.”’ Johnson, 135 S. Ct. at 2555 (quoting 18 U.S.C. § 924(e)(2)(B)).

2 At least six judges in the Eastem and Westem Districts of Virginia have rejected this
argument and dismissed as untimely Johnson-related challenges resulting from § 924(c)
convictions. See Gray v. United States, Nos. l:08-cr-00273-GBL-2, 1:16_cv_00606-GBL,
2017 WL 6759614, at *3 (E.D. Va. Sept. 12, 2017) (citing four other Eastem District of Virginia
judges Who have dismissed these challenges as untimely and also holding the same); United
States v. Shz`jj‘lett, No. 5 :14_cr_00007, 2017 WL 2695272, at *2-3 (W.D. Va. June 21, 2017).

3

residual clause of ACCA. As the United States Court of Appeals for the Fourth Circuit has
observed, although “the Supreme Court held unconstitutionally vague the [residual clause in
ACCA], . . . the [Supreme] Court had no occasion to review . . . the residual clause [of

§ 924(0)].” United States v. Fuertes, 805 F.3d 485 , 499 n.5 (4th Cir. 2015). Accordingly,
Jackson’s claim about the vagueness of § 924(c)’s residual clause falls entirely outside the
holding by the Supreme Court in Johnson. See United States v. Cook, No. 1:11-cr_188, 2019
WL 921448, at *3 (E.D. Va. Feb. 25, 2019) (“[T]he question of` [Sessions v. Dimaya, 138 S. Ct.
1204 (2018),] and Johnson’s effect on Section 924(c)(3)(B) is not yet settled.”).3 Thus, the
Government correctly asserts that Jackson’s § 2255 Motion is untimely and barred from review.
Accordingly, the Government’s Motion to Dismiss (ECF No. 173) will be GRANTED.

B. Jackson’s Claim Lacks Merit Because His Hobbs Act Robbery Qualit“les as a
Crime of Violence under the Force Clause of § 924(c), Not tl_ie Residual Clause

Jackson’s Johnson claim also lacks merit. See United States v. Nahodil, 36 F.3d 323, 326
(3d Cir. 1994) (noting that a district court may summarily dismiss a § 2255 motion Where “files,
and records ‘show conclusively that the movant is not entitled to relief’” (quoting United States
v. Day, 969 F.2d 39, 41-42 (3d Cir. 1992))). The United States can demonstrate that an
underlying offense constitutes a crime of violence if it establishes that the offense is a felony and
satisfies either the force clause or the residual clause contained in § 924(c)(3):

(A) [that] has as an element the use, attempted use, or threatened use of physical force
against the person or property of another [(the “Force Clause”)], or

 

3 In Dimaya the Supreme Court held unconstitutionally vague a similarly worded residual
clause in 18 U.S.C. § 16(b). 138 S. Ct. at 1216.

(B) that by its nature, involves a substantial risk that physical force against the person or

property of another may be used in the course of committing the offense [(the

“Residual Clause”)]."'
Ia'. § 924(c)(3).5 Jackson contends that, after Johnson, the offense of Hobbs Act robbery can no
longer qualify as a crime of violence under 18 U.S.C. § 924(c)(3), and thus, his conviction for
Count Three must be vacated. Although Jackson Was not sentenced pursuant to ACCA, he
asserts that the Residual Clause of § 924(c) is materially indistinguishable from the ACCA
residual clause (18 U.S.C. § 924(c)(2)(B)(ii)), which the Supreme Court in Johnson struck down
as unconstitutionally vague. As explained below, Hobbs Act robbery qualifies as a crime of
violence under the Force Clause.

A defendant is guilty of Hobbs Act robbery if he or she “obstructs, delays, or affects
commerce or the movement of any article or commodity in commerce, by robbery . . . or
attempts or conspires so to do . . . .” 18 U.S.C. § 1951(a). The statute defines “robbery” as

the unlawful taking or obtaining of personal property from the person or in the

presence of another, against his [or her] will, by means of actual or threatened force,

or violence, or fear of inj ury, immediate or future, to his [or her] person or property,

or property in his [or her] custody or possession, or the person or property of a

relative or member of his [or her] family or of anyone in his [or her] company at

the time of the taking or obtaining

Id. § 1951(b)(1). As this Court has previously concluded:

 

4 The Fourth Circuit recently held that the Residual Clause of § 924(c) is unconstitutionally
vague, but that finding would not alter this decision. United States v. Simms, 914 F.3d 229, 233
(4th Cir. 2019) (en banc). Even if Jackson had timely filed the § 2255 Motion, his Hobbs Act
robbery qualifies as a crime of violence under the Force Clause of § 924(c).

5 Section 924(c)(1)(A) provides for consecutive periods of imprisonment when a
defendant uses or carries a firearm in furtherance of a crime of violence. The statute mandates
an additional period of five years imprisonment. 18 U.S.C. § 924(c)(1)(A)(i). If the defendant
brandishes the firearm, the additional period of imprisonment increases to at least seven years.
Id. § 924(c)(1)(A)(ii). And, if the defendant discharges the firearm, the additional period of
imprisonment increases to at least ten years. la'. § 924(c)(1)(A)(iii).

a defendant “who commits Hobbs Act robbery by ‘fear of injury’ necessarily

commits it by ‘fear of physical force.”’ United States v. Standberry, No. 3:150r102,

2015 WL 5920008, at *4 (E.D. Va. Oct. 9, 2015) (citation omitted). This is because

“[f]ear is the operative element facilitating the taking,” id. , and “any act or

threatened act Which engenders a fear of injury implicates force and potential

violence,” ia'. (citing UnitedStates v. Castleman, 134 S. Ct. 1405, 1414-15 (2014));

see also Castleman, 134 S. Ct. at 1416-17 (Scalia, J. concurring) (“[I]t is

impossible to cause bodily injury without using force ‘capable of" producing that

result.”). Put simply, common sense dictates that any “fear of injury” flows from

the fear of physical force.
United States v. Herstch, No. 3:17CR92, 2017 WL 4052383, at *4 (E.D. Va. Sept. 12, 2017)
(alteration in original). Although the Fourth Circuit has not yet decided whether Hobbs Act
robbery satisfies the Force Clause, eight Courts of Appeals have affirmed this conclusion post-
Johnson.6 Accordingly, consistent with this Court’s earlier decisions, see ia'. at *5, the Cour't
finds that Hobbs Act robbery satisfies the Force Clause and therefore constitutes a categorical
crime of violence, forming the basis for the § 924(c) charge in Count Three. See United States v.
Carter, No. 3:13CR04, 2019 WL 321407, at *10 (E.D. Va. Jan. 24, 2019) (denying § 2255 for
identical reasoning).

Lastly, the Court notes that the Fourth Circuit’s recent decision in Simms, 914 F.3d 229,
does not alter the conclusion that Jackson’s § 924(c) conviction is predicated on a valid crime of

violence under the Force Clause of § 924(c)(3)(A). In Sz‘mms, the defendant pled guilty to

conspiracy to commit Hobbs Act robbery and to brandishing a firearm during and in relation to a

 

6 See, e.g., United States v. St. Hubert, 909 F.3d 335, 353 (1 lth Cir. 2018), cert. denied,
No. 18-8025, 2019 WL 720786 (U.S. Mar. 25, 2019); United States v. Melgar-Cabrera, 892 F.3d
1053, 1066 (10th Cir.), cert. denied, 139 S. Ct. 494 (2018); United States v. Hill, 890 F.3d 51, 60
(Zd Cir. 2018); United States v. Rivera, 847 F.3d 847, 848-49 (7th Cir. 2017); United States v.
Buck, 847 F.3d 267, 275 (5th Cir. 2017); UnitedStates v. Robinson, 844 F.3d 137, 140-41 (3d Cir.
2016); United States v. Moreno, 665 F. App’x 678, 681 (10th Cir. 2016); United States v. House,
825 F.3d 381, 387 (8th Cir. 2016); United States v. Howard, 650 F. App’x 466, 468 (9th Cir. 2016).
Considering this overwhelming support, the Court declines to hold this motion in abeyance
pending a decision from the “Fourth Circuit regarding whether Hobbs Act robbery is a ‘crime of
violence’ under § 924(c).” (§ 2255 Mot. 1, ECF No. 161.)

6

“crime of violence,” but later challenged his brandishing conviction on the theory that Hobbs Act
conspiracy could not be considered a “crime of violence” under 18 U.S.C. § 924(c)(3). Id. at
232-33. Initially, the parties and the Fourth Circuit agreed that,

conspiracy to commit Hobbs Act robbery_does not categorically qualify as a

crime of violence under the [Force Clause], as the United States now concedes.

This is so because to convict a defendant of this offense, the Government must

prove only that the defendant agreed with another to commit actions that, if

realized, would violate the Hobbs Act. Such an agreement does not invariably

require the actual, attempted, or threatened use of physical force.
Id. at 233-34 (citations to the parties’ material omitted). Thereafter, the Fourth Circuit concluded
that the Residual Clause of § 924(c) is void for vagueness Ia’. at 236.

As explained above, unlike the inchoate crime of conspiracy to commit Hobbs Act
robbery, Hobbs Act robbery is a valid crime of violence under the Force Clause because it
invariably requires the actual, attempted, or threatened use of` physical force. St. Hubert, 909
F.3d at 351. Accordingly, Jackson’s claim pursuant to Johnson lacks merit and will be
dismissed

III. Conclusion

The Govemment’s Motion to Dismiss (ECF No. 173) will be GRANTED. The § 2255
Motion (ECF No. 161) will be DENIED. Jackson’s claim and the action will be DISMISSED.

An appeal may not be taken from the final order in a § 2255 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(0)(1)(B). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were ‘adequate to deserve encouragement to proceed further.”’ Slack v.

McDam'el, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4
(1983)). Jackson has not satisfied this standard. Accordingly, a COA will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

l<l’i7 , /s/
M. 'd.ll%ck
United States District Judge

Date: APR' 24 Zglg

Richmond, Virginia

